Case 1:18-cr-00457-AMD Document 98 Filed 09/25/19 Page 1 of 3 PageID #: 1005


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JN/DKK                                            271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  September 25, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

               Enclosed please find the government’s tenth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous productions. The discovery is being produced
pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF Docket
Entry No. 57. The government also requests reciprocal discovery from the defendant.
     Case 1:18-cr-00457-AMD Document 98 Filed 09/25/19 Page 2 of 3 PageID #: 1006



    I.       The Government’s Discovery

    Document Description                  Category of                         Bates Range
                                      Discovery Pursuant
                                      to Protective Order

Financial Institution Documents,       Discovery Material          DOJ_HUAWEI_A_0001005037-
  Including Customer Account             and Sensitive             DOJ_HUAWEI_A_0001098912
    Information, and Written           Discovery Material
        Correspondence                     (“SDM”)1



                                                          Very truly yours,

                                                          RICHARD P. DONOGHUE
                                                          United States Attorney

                                                  By:      /s/ Julia Nestor
                                                          Alexander A. Solomon
                                                          Julia Nestor
                                                          David K. Kessler
                                                          Kaitlin Farrell
                                                          Sarah Evans
                                                          Assistant United States Attorneys
                                                          (718) 254-7000

                                                          DEBORAH L. CONNOR
                                                          Chief, Money Laundering and Asset
                                                          Recovery Section, Criminal Division
                                                          U.S. Department of Justice




    1
        Attached hereto is a chart including the financial institution documents marked as SDM.



                                                      2
Case 1:18-cr-00457-AMD Document 98 Filed 09/25/19 Page 3 of 3 PageID #: 1007



                                       By:    /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys


Enclosures

cc:   Clerk of the Court (AMD) (by ECF) (with Attachment/without Enclosures)




                                          3
